Citation Nr: 1035648	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Service connection for cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from July 1965 to July 
1967.  He died in April 2003 at the age of 58 years.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died on 
April [redacted], 2003, at the age of 58 years from renal failure due to 
congestive heart failure.  

2.  The appellant maintains that the Veteran's renal and heart 
disorders related to diabetes mellitus type 2 (diabetes) incurred 
during service in the Republic of Vietnam between 1966 and 1967.  

3.  The Veteran was not service connected for any disorders at 
the time of his death.  

4.  The preponderance of the evidence of record indicates that 
the Veteran did not have "service in the Republic of Vietnam."

5.  The Veteran's diabetes, renal failure, and congestive heart 
failure had their onset long after service and are unrelated to 
his military service or any incident therein.

6.  The record indicates that the Veteran did not have a claim 
for VA benefits pending at the time of his death in April 2003.    

7.  At the time of the Veteran's death, there were no monetary 
benefits due to him and unpaid.


CONCLUSIONS OF LAW

1.  Renal failure and congestive heart failure were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2009).

2.  A disability incurred in service did not cause, or contribute 
substantially or materially to the cause of, the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).

3.  Entitlement by a surviving spouse to accrued benefits is not 
warranted.  38 U.S.C.A. § 5121 (West 2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for benefits, 
VA has an enhanced duty to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify with specific regard to a claim for 
Disability and Indemnity Compensation (DIC) benefits requires 
notice of an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

The RO sent the appellant letters in August 2005 and July 2009, 
informing her of what evidence was required to substantiate the 
cause of death claim.  The letters also advised the appellant 
that VA is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that she must provide enough information 
about the records to allow VA to request them, and that it was 
her responsibility to make sure VA received the records.

For these reasons, although the appellant has not identified or 
demonstrated that any potential errors are prejudicial, the Board 
finds that any arguable lack of full preadjudication notice in 
this appeal has not, in any way, prejudiced the appellant. 

The Board also notes that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the appellant in connection with the claims on appeal.  First, 
the Veteran's service treatment record is on file and the claims 
file includes a statement from a non-VA medical provider.  
Neither the appellant nor her representative has identified, and 
the file does not otherwise indicate, that any other VA or non-VA 
medical providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  Finally, the 
appellant was advised of her entitlement to a hearing before the 
RO and/or before the Board in conjunction with the issues on 
appeal, but she has not requested such a hearing.

Accordingly, the Board finds that all necessary facts have been 
properly developed in regard to the appellant's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.

Analysis

	Service Connection for Cause of Death

According to applicable laws and regulations, service connection 
for the cause of a Veteran's death requires evidence that a 
service-connected disability was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a) (2009).  A service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).  A service-
connected disability will be considered a contributory cause of 
death when such disability contributed substantially, or combined 
to cause death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2009).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a death 
that is primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other diseases or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(2), (3) (2009).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2009).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service-
connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2009).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

Service connection will be presumed for certain chronic diseases 
enumerated in 38 C.F.R. § 3.309, including diabetes mellitus, if 
manifest to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was 
exposed to an herbicide agent during active military, naval, or 
air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.

These diseases include chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 (2009).

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the certificate of death indicates that the 
Veteran died on April [redacted], 2003, at the age of 58 years from renal 
failure and congestive heart failure.  The appellant's theory of 
causation underlying her claim is that the Veteran's renal and 
heart disorders were caused by diabetes, which the Veteran 
allegedly incurred during service in Vietnam.  The Board notes an 
October 2005 medical opinion of record, in which the Veteran's 
private physician states that diabetes contributed to the renal 
and heart disorders.  At the time of his death, service 
connection had not been established for any disorder.  

The Board will initially consider the question of whether the 
conditions which caused the Veteran's death, and which were 
identified on the certificate of death and in the October 2005 
medical opinion, were incurred in or aggravated by his military 
service.

Service treatment records fail to demonstrate any complaints or 
treatment referable to renal failure, a heart disorder, or 
diabetes.  The Veteran was discharged from active service in July 
1967, approximately 36 years prior to his death.  Moreover, the 
earliest evidence of record of any of his disorders is found in 
the October 2005 letter from the Veteran's private physician, who 
indicated that he had treated the Veteran for his disorders.  
There is therefore a multi-year gap in the record between 
separation from active duty service (July 1967) and the earliest 
evidence of either disorder (October 2005).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

These facts alone, however, do not preclude a grant of service 
connection.  Indeed, service connection may be granted when the 
evidence establishes a medical nexus between active duty service 
and current complaints.  The appellant contends that the 
Veteran's diabetes is the result of Agent Orange to which he was 
exposed during service.  In particular, she asserts that he 
served in Vietnam, and should therefore be presumptively service 
connected for diabetes under 38 C.F.R. § 3.309(e) and § 3.313(a).  

Service personnel and treatment records confirm the Veteran's 
overseas service in the Pacific from January 1966 to July 1967.  
These documents, however, do not reflect in-country service in 
the Republic of Vietnam.  Rather, the documents indicate that the 
Veteran served in Okinawa, Japan during this period.  

As previously discussed herein, the presumption of exposure to 
herbicides is accorded to Veterans who served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  
Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its regulations 
that "duty or visitation" in the Republic of Vietnam contemplates 
actual presence on the landmass of the country.  Haas v. Peake, 
525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 
1002 (2009).  Hence, a Veteran who never went ashore to Vietnam 
is not entitled to a presumption of service connection for 
disabilities claimed as due to exposure to herbicides, including 
Agent Orange.  Id.

Here, the record shows that the Veteran was awarded the Vietnam 
Service Medal (VSM) and the Republic of Vietnam Campaign Medal 
(RVCM).  The VSM and RCVM were awarded not only to Veterans who 
served within the Republic of Vietnam.  These medals were also 
awarded to Veterans who served outside Vietnam in direct support 
of operations within Vietnam.  See Manual of Military Decorations 
and Awards (Department of Defense Manual 1348.33-M, September 
1996).  As such, the Veteran's receipt of the VSM and RVCM does 
not provide proof of physical presence inside the Republic of 
Vietnam.  These awards indicate that he may have served there.  
But, as presence there was not a requirement for receipt of 
either of the awards, these awards do not conclusively show he 
served on land there.  As noted in Haas, "to treat receipt of 
the Vietnam Service Medal as a 'test' of eligibility for the 
statutory presumption would be clearly contrary to the Agent 
Orange Act, because it is undisputed that some servicemembers who 
received the Vietnam Service Medal were never either in Vietnam 
or in its territorial waters; accordingly, those servicemembers 
could not properly be regarded as having served 'in the Republic 
of Vietnam' under any definition of that phrase."  See Haas, 525 
F.3d at 1196.  

Moreover, other evidence of record establishes that the Veteran 
did not set foot on land of Vietnam.  Service treatment records 
and service personnel records clearly indicate that the Veteran's 
foreign service from 1966-67 was limited to Japan.  Based on this 
evidence, the presumption of in-service exposure to Agent Orange 
is not for application in this matter.

As detailed earlier, the weight of competent evidence does not 
indicate that the Veteran's diabetes can be directly related to 
service either.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Again, the service treatment records provide no 
findings of diabetes and the first diagnosis of this disorder is 
detailed in a letter dated more than three decades after the 
Veteran's discharge from service.  Further, the claims folder 
contains no medical opinion associating the Veteran's diabetes 
with his active duty, including any purported in-service 
herbicide exposure.  The October 2005 private opinion merely 
states that diabetes related to the renal and heart disorders 
that ultimately resulted in death.  

The Board has also considered the lay statements of record from 
the appellant, in which she asserts that the Veteran served in 
Vietnam, and thereby developed diabetes.  In rendering a decision 
on appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A claimant is competent to report symptoms because such actions 
come to him or her through the senses and, as such, require only 
personal knowledge rather than medical expertise.  See Layno, 6 
Vet. App. at 470.  As a layperson, however, a claimant is not 
competent to offer opinions on a medical diagnosis or causation.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  As such, the appellant's 
comments regarding etiology of the Veteran's diabetes are not of 
probative value here.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for cause of 
death and there is no doubt to be otherwise resolved.  As such, 
the appeal is denied.



	Accrued Benefits

A statute provides that periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws administered by 
VA to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
the date of death (referred to as "accrued benefits") and due 
and unpaid for a period not to exceed two years, shall, upon the 
death of such individual, be paid to the Veteran's spouse.  
38 U.S.C.A. § 5121(a) (West 2002).   

For a survivor to be entitled to accrued benefits, the Veteran 
must have had a claim pending at the time of his death or have 
been entitled to benefits, accrued and unpaid, under an existing 
rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. 
Cir. 1998).  

In the instant case, the Veteran did not have a claim for VA 
benefits pending at the time of his death.  Nor was he entitled 
to any benefits.  In fact, the record indicates that the Veteran 
did not apply for VA compensation benefits during his lifetime.  
As such, the Board finds that the evidence of record 
preponderates against the appellant's claim to accrued benefits 
under 38 U.S.C.A. § 5121.


ORDER

1.  Service connection for the cause of the Veteran's death is 
denied.

2.  Entitlement to accrued benefits by a surviving spouse is 
denied.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


